        Case 2:19-cr-00313-GMN-NJK Document 33
                                            32 Filed 02/17/21
                                                     02/16/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Keyawn Lloyd Cook Jr.

 8
                                   UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00313-GMN-NJK
12                  Plaintiff,                           STIPULATION TO CONTINUE
13                                                       OBJECTIONS TO REPORT AND
            v.
                                                         RECOMMENDATION DEADLINE
14   KEYAWN LLOYD COOK JR.,                              (First Request)
15                  Defendant.
16
17          IT    IS    HEREBY        STIPULATED        AND      AGREED,   by   and   between
18   Nicholas A. Trutanich, United States Attorney, and Jessica Oliva, Assistant United
19   States Attorney, counsel for the United States of America, and Rene L. Valladares,
20   Federal Public Defender, and Rebecca Levy, Assistant Federal Public Defender, counsel for
21   Keyawn Lloyd Cook Jr., that the objections to the report and recommendation currently
22   scheduled on February 17, 2021, be vacated and continued to March 10, 2021 and the
23   government’s response from March 3, 2021 to March 24, 2021.
24          The Stipulation is entered into for the following reasons:
25          1.      Defense counsel needs additional time to file objections and discuss the
26   objections with her client.
         Case 2:19-cr-00313-GMN-NJK Document 33
                                             32 Filed 02/17/21
                                                      02/16/21 Page 2 of 4




 1           2.      The defendant is note incarcerated and does not object to the continuance.
 2           3.      The parties agree to the continuance.
 3           4.      Additionally, denial of this request for continuance could result in a miscarriage
 4   of justice.
 5           This is the first stipulation to continue filed herein.
 6           DATED this 16th day of February 2021.
 7    RENE L. VALLADARES                                 NICHOLAS A. TRUTANICH
      Federal Public Defender                            United States Attorney
 8
 9       /s/ Rebecca Levy                                   /s/ Jessica Oliva
      By_____________________________                    By_____________________________
10
      REBECCA LEVY                                       JESSICA OLIVA
11    Assistant Federal Public Defender                  Assistant United States Attorney

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                        2
         Case 2:19-cr-00313-GMN-NJK Document 33
                                             32 Filed 02/17/21
                                                      02/16/21 Page 3 of 4




 1                                 UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00313-GMN-NJK
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5
                                                          OF LAW AND ORDER
             v.
 6
     KEYAWN LLOYD COOK JR.,
 7
                    Defendant.
 8
 9
10                                       FINDINGS OF FACT
11           Based on the pending Stipulation of counsel, and good cause appearing therefore, the
12   Court finds that:
13           1.     Defense counsel needs additional time to file objections and discuss the
14   objections with her client.
15           2.     The defendant is not incarcerated and does not object to the continuance.
16           3.     The parties agree to the continuance.
17           4.     Additionally, denial of this request for continuance could result in a miscarriage
18   of justice.
19
20
21
22
23
24
25
26
                                                      3
        Case 2:19-cr-00313-GMN-NJK Document 33
                                            32 Filed 02/17/21
                                                     02/16/21 Page 4 of 4




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00313-GMN-NJK
 4
                  Plaintiff,                           ORDER
 5
           v.
 6
     KEYAWN LLOYD COOK JR.,
 7
                  Defendant.
 8
 9
10         Based on the Stipulation of counsel and good cause appearing,

11                IT IS THEREFORE ORDERED that the objections to the Report &

12   Recommendation currently scheduled on February 17, 2021, be vacated and continued to

13   March 10, 2021 and the government’s response from March 3, 2021 to March 24, 2021.

14                     17 day of February 2021.
           DATED this ____

15
16
                                               Gloria M. Navarro, District Judge
17                                             United States District Court
18
19
20
21
22
23
24
25
26
                                                  4
